UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITES EXCHANGE ACT OF 1934 For the quarter period ended June 30, 2015 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE EXCHANGE ACT OF 1934 For the transition period form to Commission File number 000-55088 OROPLATA RESOURCES, INC. (Exact name of registrant as specified in its charter) Nevada 33-1227980 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Calle Gregorio de Lora, #5, Puerto Plata, Dominican Republic (Address of principal executive offices) (809) 970-2373 (Registrant’s telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer (Do not check if a small reporting company) ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yesx No ¨ APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PROCEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 after the distribution of securities subsequent to the distribution of securities under a plan confirmed by a court. Yes¨ No ¨ APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: July 31, 2015: 40,000,000 common shares Page Number PART 1. FINANCIAL INFORMATION ITEM I. Financial Statements 3 Consolidated Balance Sheets as at June 30, 2015 (unaudited) and September 30, 2014 4 Consolidated Statements of Operations For the three and nine months ended June 30, 2015 and 2014 (unaudited) 5 Consolidated Statements of Cash Flows For the nine months ended June 30, 2015 and 2014 (unaudited) 6 Notes to the Consolidated Financial Statements (unaudited) 7 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 29 ITEM 4. Controls and Procedures 29 PART II. OTHER INFORMATION 31 ITEM 1. Legal Proceedings 31 ITEM 1A. Risk Factors 31 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 ITEM 3. Defaults Upon Senior Securities 31 ITEM 4. Mine Safety Disclosure 31 ITEM 5. Other Information 31 ITEM 6. Exhibits 32 SIGNATURES. 33 2 PART 1 - FINANCIAL STATEMENTS ITEM 1. FINANCIAL STATEMENTS The accompanying unaudited consolidated balance sheets of Oroplata Resources, Inc. at June 30, 2015 (with comparative figures as at September 30, 2014) and the consolidated statements of operations for the three and nine months ended June 30, 2015 and 2014 and the statements of cash flows for the nine months ended June 30, 2015 and 2014 have been prepared by the Company’s management in conformity with accounting principles generally accepted in the United States of America. In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the nine months ended June 30, 2015 are not necessarily indicative of the results that can be expected for the year ended September 30, 2015. 3 OROPLATA RESOURCES, INC. Consolidated Balance Sheets June 30, 2015 September 30, 2014 (Unaudited) Assets Cash $ 13,353 $ 22,248 Total Assets $ 13,353 $ 22,248 Liabilities and Stockholders’ (Deficit) Current Liabilities: Accounts payable $ 18,222 $ 13,969 Due to related parties 81,276 61,011 Total Current Liabilities 99,498 74,980 Stockholders’ (Deficit): Common stock 500,000,000 common stock authorized, $0.001 par value; 40,000,000 common shares issued and Outstanding 40,000 40,000 Additional paid-in capital 40,000 40,000 Deficit accumulated (166,145 ) (132,732 ) Total Stockholders’ (Deficit) (86,145 ) (52,732 ) Total Liabilities and Stockholders’ (Deficit) $ 13,353 $ 22,248 See accompanying notes to these unaudited consolidated financial statements 4 OROPLATA RESOURCES, INC. Consolidated Statements of Operations (Unaudited) For the three months ended June 30, 2015 For the three months ended June 30, 2014 For the nine months ended June 30, 2015 For the nine months ended June 30, 2014 Revenue $ - $ - $ - $ - Expenses Exploration costs - 274 10,700 5,824 General and Administrative 6,160 5,894 22,713 31,382 Total expenses 6,160 6,168 33,413 37,206 Loss from operations $ (6,160 ) $ (6,168 ) $ (33,413 ) $ (37,206 ) Net loss per common share: Basic and diluted $ (0.00 ) $ (0.00 ) $ (0.00 ) $ (0.00 ) Weighted average common sharesoutstanding: Basic and diluted 40,000,000 40,000,000 40,000,000 40,000,000 See accompanying notes to these unaudited consolidated financial statements 5 OROPLATA RESOURCES, INC. Consolidated Statements of Cash Flows (Unaudited) For the nine months ended June 30, 2015 For the nine months ended June 30, 2014 Operating Activities Net loss $ (33,413 ) $ (37,206 ) Adjustments to reconcile net loss tonet cash used in operating activities: Changes in operating assets and liabilities: - accounts payable 4,253 4,918 Net cash used in operating activities (29,160 ) (32,288 ) Financing activities Proceeds from advances from related parties 20,265 35,515 Net cash provided by financing activities 20,265 35,515 Net (decrease) increase in cash (8,895 ) 3,227 Cash, beginning of period 22,248 22,604 Cash, end of period $ 13,353 $ 25,831 Supplemental disclosure of cashflow information Cash paid for income taxes $ - $ - Cash paid for interest $ - $ - See accompanying notes to these unaudited consolidated financial statements 6 OROPLATA RESOURCES, INC. Notes to the Consolidated Financial Statements June 30, 2015 (Unaudited) 1.Basis of presentation and Going Concern Basis of presentation The accompanying unaudited consolidated financial statements of Oroplata Resources, Inc. and its subsidiary (“Oroplata” or “the Company”) have been prepared in accordance with the rules and regulations of the Securities and Exchange Commission, or the SEC, including the instructions to Form 10-Q and Regulation S-X. Certain information and note disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles in the United States of America have been condensed or omitted from these statements pursuant to such rules and regulations and, accordingly, they do not include all the information and notes necessary for comprehensive consolidated financial statements and should be read in conjunction with our audited consolidated financial statements for the year ended September 30, 2014, included in our Annual Report on Form 10-K for the year ended September 30, 2014. In the opinion of the management of the Company, all adjustments, which are of a normal recurring nature, necessary for a fair statement of the results for the nine month period has been made. Results for the interim periods presented are not necessarily indicative of the results that might be expected for the entire fiscal year. When used in these notes, the terms "Company", "we", "us" or "our" mean Oroplata Resources, Inc. and all entities included in our consolidated financial statements. Oroplata was incorporated under the laws of the State of Nevada on October 6, 2011 for the purpose of acquiring and developing mineral properties. The Company has a wholly-owned subsidiary called Oroplata Exploraciones E Ingenieria SRL which was incorporated in the Dominican Republic on January 10, 2012. Going Concern These financial statements have been prepared in accordance with generally accepted accounting principles applicable to a going concern, which assumes that the Company will be able to meet its obligations and continue its operations for its next fiscal year. Realization values may be substantially different from carrying values as shown and these financial statements do not give effect to adjustments that would be necessary to the carrying values and classification of assets and liabilities should the Company be unable to continue as a going concern. At June 30, 2015, the Company had not yet achieved profitable operations, had accumulated losses of $166,145 since its inception, had a negative working capital position of $(86,145), and expects to incur further losses in the development of its business, all of which raises substantial doubt about the Company’s ability to continue as a going concern. The Company’s ability to continue as a going concern is dependent upon its ability to generate future profitable operations and/or to obtain the necessary financing to meet its obligations and repay its liabilities arising from normal business operations when they come due. 7 OROPLATA RESOURCES, INC. Notes to the Consolidated Financial Statements June 30, 2015 (Unaudited) Going Concern (continued) The Company expects to continue to incur substantial losses as it executes its business plan of mining its interest in a mineral property and does not expect to attain profitability in the near future. Since its inception, the Company has funded operations through the issuance of shares to its sole officer and director and from advances made by him for certain office expenses. The Company's future operations are dependent upon external funding and its ability to execute its business plan in mining its interest in a mineral property, realizing sales from its mining activities and controlling expenses. Management believes that sufficient funding may be available from additional borrowings and private placements to meet its business objectives including anticipated cash needs for working capital, for a reasonable period of time. However, there can be no assurance that the Company will be able to obtain sufficient funds to continue the exploration of its mineral property, or if obtained, upon terms favorable to the Company. 2. Summary of Significant Accounting Policies Accounting Method The Company's financial statements are presented in United States dollars and are prepared using the accrual method of accounting which conforms to generally accepted accounting principles in the United States of America (“US GAAP”). Basic and Diluted Net Income (Loss) Per Share Basic net income (loss) per share amounts are computed based on the weighted average number of shares actually outstanding. Diluted net income (loss) per share amounts are computed using the weighted average number of common and common equivalent shares outstanding as if shares had been issued on the exercise of the common share rights unless the exercise becomes anti-dilutive and then the basic and diluted per share amounts are the same. Income Taxes Income taxes are provided in accordance with Accounting Standards Codification topic 740, “Income Taxes”, which requires an asset and liability approach for the financial accounting and reporting of income taxes. Current income tax expense (benefit) is the amount of income taxes expected to be payable (receivable) for the current year. A deferred tax asset and/or liability is computed for both the expected future impact of differences between the financial statement and tax bases of assets and liabilities and for the expected future tax benefit to be derived from tax loss and tax credit carry forwards. Deferred income tax expense is generally the net change during the year in the deferred income tax asset and liability. Valuation allowances are established when necessary to reduce deferred tax assets to the amount expected to be “more likely than not” realized in future tax returns. Tax rate changes and changes in tax laws are reflected in income in the period such changes are enacted. 8 OROPLATA RESOURCES, INC. Notes to the Consolidated Financial Statements June 30, 2015 (Unaudited) 2. Summary of Significant Accounting Policies - Continued Income Taxes (continued) Due to the Company’s net loss position from inception on October 6, 2011 to June 30, 2015, there was no provision for income taxes recorded. As a result of the Company’s losses to date, there exists doubt as to the ultimate realization of the deferred tax assets. Accordingly, a valuation allowance equal to the total deferred tax assets has been recorded at June 30, 2015. Long-lived Assets Long-lived assets, such as property and equipment, mineral properties, and purchased intangibles with finite lives (subject to amortization), are evaluated for impairment whenever events or changes in circumstances indicate that the carrying amount of the asset may not be recoverable in accordance with Accounting Standards Codification topic 360 “Property, Plant, and Equipment”. Circumstances which could trigger a review include, but are not limited to: significant decreases in the market price of the asset; significant adverse changes in the business climate or legal factors; accumulation of costs significantly in excess of the amount originally expected for the acquisition or construction of the asset; current period cash flow or operating losses combined with a history of losses or a forecast of continuing losses associated with the use of the asset; and current expectation that the asset will more likely than not be sold or disposed significantly before the end of its estimated useful life. Recoverability of assets is measured by a comparison of the carrying amount of an asset to estimated undiscounted future cash flows expected to be generated by an asset. If the carrying amount of an asset exceeds its estimated future cash flows, an impairment charge is recognized as the amount by which the carrying amount exceeds the estimated fair value of the asset. The estimated fair value is determined using a discounted cash flow analysis. Any impairment in value is recognized as an expense in the period when the impairment occurs. Foreign Currency Translations The books of the Company are maintained in United States dollars and this is the Company’s functional and reporting currency. Transactions denominated in other than the United States dollar are translated as follows with the related transaction gains and losses being recorded in the Statement of Operations: Monetary items are recorded at the rate of exchange prevailing as at the balance sheet date; Non-Monetary items including equity are recorded at the historical rate of exchange; and Revenues and expenses are recorded at the period average in which the transaction occurred. 9 OROPLATA RESOURCES, INC. Notes to the Consolidated Financial Statements June 30, 2015 (Unaudited) 2. Summary of Significant Accounting Policies - Continued Revenue Recognition Revenue from the sale of minerals will be recognized when a contract is in place and minerals are delivered to the customer. Mineral claim acquisition and exploration costs The cost of acquiring mineral properties or claims is initially capitalized and then tested for recoverability whenever events or changes in circumstances indicate that its carrying amount may not be recoverable. Mineral exploration costs are expensed as incurred. Advertising and Market Development The Company expenses advertising and market development costs as incurred. Fair Value of Financial Instruments Accounting Standards Codification topic 825, “Financial Instruments”, requires disclosure of fair value information about financial instruments when it is practicable to estimate that value. The carrying amounts of the Company’s financial instruments as of June 30, 2015 approximate their respective fair values because of the short-term nature of these instruments. Estimates and Assumptions Management uses estimates and assumptions in preparing financial statements in accordance with general accepted accounting principles. Those estimates and assumptions affect the reported amounts of the assets and liabilities, the disclosure of contingent assets and liabilities, and the reported revenues and expenses. Actual results could vary from the estimates that were assumed in preparing these financial statements Statement of Cash Flows For the purposes of the statement of cash flows, the Company considers all highly liquid investments with a maturity of three months or less to be cash equivalents. 10 OROPLATA RESOURCES, INC. Notes to the Consolidated Financial Statements June 30, 2015 (Unaudited) 2. Summary of Significant Accounting Policies - Continued Recent Accounting Pronouncements The Company reviews new accounting standards as issued. No new standards had any material effect on these financial statements, except for changes in reporting Development Stage Enterprises. The accounting pronouncements issued subsequent to the date of these financial statements that were considered significant by management were evaluated for the potential effect on these consolidated financial statements. Management does not believe any of the subsequent pronouncements will have a material effect on these consolidated financial statements as presented and does not anticipate the need for any future restatement of these consolidated financial statements because of the retro-active application of any accounting pronouncements issued subsequent to June 30, 2015 through the date these financial statements were issued. On June 10, 2014 the FASB issued authoritative guidance which eliminates the concept of a development stage entity, which includes exploration stage. The incremental reporting requirements for presenting the development stage operations and cash flows since inception will no longer apply to exploration stage entities. The amendments related to the elimination of inception-to-date information and the other remaining disclosure requirements of Topic 915 are to be applied retrospectively and are effective for fiscal years beginning after December 15, 2014. The Company previously had been considered an exploration stage entity as its operations had not begun and has elected early adoption of this guidance. 3. Mineral property rights On December 20, 2011, the Company purchased a 100% interest in the Leomary Gold Claim (“Leomary”) consisting of 4,500 mining hectors located in the province of Monseñor Nouelan, municipality of Bonao, for the sum of $13,000. At the end of September 2014, the Director of Mining for the Dominican Republic cancelled the Company’s interest in the Leomary Gold Claim. The Company has acquired the mineral rights to the Mogollon claim located in the Province of San Juan near the villages of Solorin and El Toro in the Dominican Republic for a price of $10,000 which included the cost of a geological report. 4. Significant transactions with related party During the nine months ended June 30, 2015, the sole director and officer made advances to the Company in the amount of $20,265 to fund daily operations of the Company. The total amount owed to the sole director and officer as of June 30, 2015 was $81,276. These advances are non-interest bearing and payable on demand. The sole officer and director of the Company has acquired 62.5% of the common stock issued. 11 OROPLATA RESOURCES, INC. Notes to the Consolidated Financial Statements June 30, 2015 (Unaudited) 5. Common stock The Company’s authorized common stock consists of 500,000,000 shares of common stock, with par value of $0.001. On October 14, 2011, the Company issued 40,000,000 shares of its common stock to its sole director and officer at $0.002 per share, for net proceeds of $80,000. On March 31, 2015 there were 41 registered holders of record of our common stock due to our sole director and officer selling 15,000,000 common shares under the Company’s effective Form S-1 registration statement to these shareholders. The Company did not receive any proceeds from the sale of these shares. 6. Subsequent events The Company has evaluated subsequent events from the balance sheet date through the date the consolidated financial statements were available to be issued, and concluded there are no additional events to disclose. 12 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS You should read the following discussion of our financial condition and results of operations in conjunction with the financial statements and the notes thereto included elsewhere in the Form 10-Q. The following discussion contains forward-looking statements that reflect our plans, estimates and beliefs. Our actual results could differ materially from those discussed in the forward-looking statements. Factors that could cause or contribute to these differences include those discussed below and elsewhere in this Form 10-Q. Oroplata is a start-up company. Oroplata has a limited operating history and has not yet generated or realized any revenues from its activities. It has performed limited exploration work on its former property, Leomary Gold Claim located in the Dominican Republic. To date is has not performed any exploration work on its new mineral claim called the Mogollon located in the Dominican Republic. We are an Emerging Growth Company as defined in the Jumpstart Our Business Startups Act. We shall continue to be deemed an emerging growth company until the earliest of- (A) the last day of the fiscal year of the issuer during which it had total annual gross revenues of $1,000,000,000 (as such amount is indexed for inflation every 5 years by the Commission to reflect the change in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics, setting the threshold to the nearest $1,000,000) or more; (B) the last day of the fiscal year of the issuer following the fifth anniversary of the date of the first sale of common equity securities of the issuer pursuant to an effective registration statement under this title; (C) the date on which such issuer has, during the previous 3-year period, issued more than $1,000,000,000 in non-convertible debt; or (D) the date on which such issuer is deemed to be a ‘large accelerated filer’, as defined in section 240.12b-2 of title 17, Code of Federal Regulations, or any successor thereto. As an emerging growth company we are exempt from Section 404(b) of Sarbanes Oxley. Section 404(a) requires Issuers to publish information in their annual reports concerning the scope and adequacy of the internal control structure and procedures for financial reporting. This statement shall also assess the effectiveness of such internal controls and procedures. Section 404(b) requires that the registered accounting firm shall, in the same report, attest to and report on the assessment on the effectiveness of the internal control structure and procedures for financial reporting. As an emerging growth company we are exempt from Section 14A and B of the Securities Exchange Act of 1934 which require the shareholder approval of executive compensation and golden parachutes. 13 We have irrevocably opted out of the extended transition period for complying with new or revised accounting standards pursuant to Section 107(b) of the Act. Oroplata’s auditors have issued a going concern opinion on the September 30, 2014 financial statements. This means that its auditors believe there is substantial doubt that it can continue as an on-going business for the next twelve months unless it obtains additional capital to pay for its operations. This is because it has not generated any revenues and no revenues are anticipated until it begins removing and selling minerals, if ever. Accordingly, it must raise cash from sources other than the sale of minerals found on the Mogollon concession. That cash must be raised from other sources. Oroplata’s only other source for cash at this time is investment by others in Oroplata, advances from its sole director or institutional financing. Orplata must raise cash to implement its planned exploration program The Company reviews and evaluates long-lived assets, such as its former and present mineral claims, for impairment when events or changes in circumstances indicate that the related carrying amounts may not be recoverable. The assets are subject to impairment consideration under ASC 360-10-35-17 if events or circumstances indicate that their carrying amounts might not be recoverable. When the Company determines that an impairment analysis should be done, the analysis will be performed using rules of ASC 930-360-35, Asset Impairment, and 360-10-15-3 through 15-5, Impairment or Disposal of Long-Lived Assets. Overview of Oroplata Oroplata was incorporated under the laws of the State of Nevada on October 6, 2011 for the purpose of acquiring rights to mineral properties with the eventual objective of being a producing mineral company, if and when it ever occurs. On January 10, 2012 Oroplata incorporated a wholly-owned subsidiary under the laws of the Dominican Republic named “Oroplata Exploraciones E Ingenieria, Orexi, SRL” in order to hold the mineral rights to a claim named “Leomary Gold Claim”. In order to determine what mineralization was present on the Leomary the Company hired Ismael Martinez, Professional Geologist, to undertake an exploration program on the Leomary at a cost of $25,800. The exploration program centered mainly on obtaining soil, sediment and rock samples from various areas within the claim to determine what minerals were present. Based on the results on these initial findings, Oroplata undertook a further exploration program during the summer of 2013, at a cost of $18,800, to identify mineralization in other parts of the Leomary and to resample the previous high grade samples. This additional exploration work was completed at the end of August 2013. Unfortunately the Company lost the rights to any minerals on the Leomary in September 2014. The Company has acquired a new mineral claim in the Dominican Republic called Mogollon whereby the Company paid $10,000 for the rights to the minerals on this new claim and for the completion of a geological report thereon. Oroplata owns no real estate as such other than the mineral rights to the Mogollon concession located in the Dominican Republic. 14 Mogollon Mineral Property The Claim called “MOGOLLON” is located in the province ofSan Juan, municipalities of Juan De Herera and an assortment of other small municipalies such as San Juan de la Maguana and Bohechio and near the villages of Solorin, El Toro Lado and La Cienaga. There is a good access by the west part of the claim as it has roads and paths that cross the concession. Tireo Formation The geological unit of greater extent and power in the Central Dominican Cordillera is the Tireo Formation, which consists of a sequence of volcaniclastic and sedimentary rocks of more than 4000 m thick, interbedded with volcanic flows intruded by plutonic and hypabyssal rocks. The first references that allude to the Tireo Formation are due to a geologist in his report in 1966 mentioning them. Based on chemical analysis of volcanic rocks, a subsequent geologist in 1991 divided the unit into a lower and upper Tireo Group, suggesting as source material detrital material to the Siete Cabezas Formation essentially. In the studied area, the cartographic units are differentiated from base to top in Tireo Formation are: massive volcaniclastic rocks or laminated with interbedded subordinate lava and limestone, massive andesitic flows and interbedded with volcaniclastic terms, and limestone pleated in white, red and gray tones. On the Formation volcaniclastic proximal facies change essentially NW SE volcano-sedimentary facies and distal. The Tireo Formation is calcalkaline chemistry, representing its position in the Central Cordillera axis of magmatic activity linked to bow II stadium Superior Cretaceous-Eocene (AICC). BIOCHEMICAL CHARACTERISTICS OF UNITS OF THE CENTRAL DOMINICAN MOUNTAINS Igneous rocks that form the Dominican Cordillera Central are variably deformed, metamorphosed, retrograded and altered. These processes have led to the formation of new minerals such as amphibole, epidote, chlorite, white mica, albite and Fe-Ti oxides. Therefore, the geochemical interpretation of these rocks must be careful as to have undergone a metamorphism and / or alteration should be considered potential elements such as Sr, Rb, K, Na and Ba mobility. However, Zr, Nb, Th, Hf, Y, Ti, Cr and REE elements are relatively immobile and can be used to evaluate the magmatic affinities of rocks belonging to the various units that make up the Central Cordillera. Their geochemical characterization will allow establishing relationships between the different units and discriminating the possible tectonomagmátic build environment. GEOLOGY The mineralization of greater economic interest in the Dominican Republic corresponds to massive sulphide ores of hydrothermal replacements and laterite concentrations. The massive sulphides are preferentially located in the Maimon Formation and formations Los Ranchos, Duarte, Tireo and Peralvillo. In the Maimon Formation have been identified several Prospects Massive Sulphide mineralization such as: Cerro Maimon, Loma Barbuito and Loma Pesada. The epithermal mineralization are preferably in the Formations Los Ranchos and Tireo, where you can highlight the tank sulphides Pueblo Viejo (Au, Ag, Zn) the deposit of Managua (Au, Ag) Deposits and Centenario (Au) and Candelones (Au). 15 The case of Pueblo Viejo is very particular, if the hypothesis that relates to Maar is true, the chances of a similar system there are very limited. If the situation is that proposed by a geologist in 2000 in which the epithermal system associated with massive sulfide and acidic domes is correct, then there are more chances of finding similar systems. The assessment of areas with mining potential of metallic minerals is related to geodynamic processes developed in Hispaniola, in origin related to plate tectonics. The evolution of the Caribbean Plate presents different episodes of continuous transformation; this evolution is also lithological with input from volcanic material and intrusion of plutons and subsequent metamorphic process. During these developmental periods areas affected include those between Hispaniola island arc formation in the Upper Jurassic and Cretaceous to Eocene, although there is evidence of Quaternary volcanism without major contributions of metallic ores. The most representative tectonic events are associated with the contribution of volcanic rocks and large primary guidelines where this feature is in line with its geotectonic framework that is particularly favorable to the formation of various types of mineralization, many with great importance and economic significance. The global metallogenic analysis match the extraordinary fertility of the fields of island arc for the genesis of mineral deposits, especially regarding major types, such as hydrothermal volcanogenic massive sulfide (VHMS), epithermal, including porphyry copper deposits. To obtain positive results in the exploration program, efforts were directed to develop a mining project exploitation of metallic minerals, to meet the current needs of the international market. The Company has not undertaken any exploration on the Mogollon concession but it is expected to do so before the end of 2015. Compliance with Government Regulations - Essentials of Mining Laws In the Dominican Republic the laws relating to mineral exploration and development are contained under the “Mining Law of the Dominican Republic - Law No. 146”. The important components of the mining law are as follows: - Filing of an application involves two publications in a Dominican newspaper and the annual payment of fees. - All mining titles are to be delivered to a Dominican Republic company. Exploration titles may also be delivered to individuals or a foreign company, with certain exceptions (e.g. government employees or their immediate relatives and foreign governments). - Resolutions granting mineral title are issued by the Secretaría de Estado de Industria y Comercio (currently Ministry of Industry and Commerce) following a favorable recommendation by the Dirección General de Minería. - A company may have exploration and mining titles over a maximum of 30,000 hectares. An exploration title is valid for 3 years and may be followed by two one year extensions. At the end of the 5 year period, the owner of the title applies for an exploitation permit, or a new round of exploration permitting may be started at the discretion of the mining department. - An agreement must be reached with surface rights owners (formal or informal) for each phase of exploration work. If mining is envisioned, land must be bought. A procedure exists in which government mediation is used to resolve disagreements, and this process may ultimately end in expropriation at a fair price. - Legal descriptions of exploration and mining concessions are based on polar co ordinates relative to a surveyed monument. The monument location is defined in UTM co ordinates, NAD27 datum. The concession boundaries are not marked or surveyed. 16 The documents and requirements a company would be required to file in order to obtain a license for mining exploration are as follows: 1. Name, nationality, address, profession, identification number of the applicant or their agent or the holder of a corresponding special power. 2. Name of the claim or concession. 3. Location, indicating: province, municipality, section or village. 4. Description of the starting point that will be necessary within or on the perimeter of the claim, determining the direction and distance of same reference point. These points should be located at a distance of not less than 150 feet, or within1,500 feet. The point must be visible from one another. The point of reference should be related to three or more visual in direction of topographical characteristic points of the area. 5. The amount of mining hectares indicating the boundaries and the amount limited by law. 6. Three or more personal references about the moral, technical and economic capacity of the applicant. 7. Name of adjoining claims or concessions if any. 8. Name(s) of (the) owner(s) or occupant(s) of (the) field(s) if any. 9. The plans and drawings of an exploration area must be submitted at scales from 1:5,000 to 1:20,000, in original. 10. A copy of the topographic map at 1:5,000 scale, indicating the geological location of the concession area, specifying number, series and corresponding map edition. 11. Two (2) receipt payments to Internal Revenue Office for ten Dominican Pesos. 17 Environmental Permits Important components of environmental law in the Dominican Republic are: - An environmental permit is not necessary to conduct geological mapping, stream sediment, sampling, line cutting or geophysical surveys. - A letter of no objection (Carta de no objección) from the Ministry of Environment is all that is required for trenching and initial drilling, as long as access routes need not be constructed. This letter is based on a brief technical description submitted by the company. - Additional drilling and the construction of any access roads warrant an environmental license that is valid for one year. A report must be filed by the company and must include technical and financial aspects that take into account remediation costs. - At the feasibility stage, an environmental impact study must be submitted and approved by the government. Such a study could cost as high as $100,000. Competition Oroplata is an exploration company which has to compete with other companies searching for minerals in the Dominion Republic and seeking financing for the development of their specific properties. Often, not in all cases, these other mineral companies are better financed, have properties which have had sufficient exploration work done on them to warrant a future investor to consider investing in their company rather than ours. There are only a limited number of investors willing to invest in a company which had no proven reserves and has just started its exploration work. These other mineral exploration companies might induce investors to consider their properties and not ours. Hence, any additional funds they receive will be directed to the future exploration work on their properties whereas our company might be strapped for funds and unable to do any worthwhile exploration work on the Mogollon concession. We might never be able to compete against these other companies and hence never bring the Mogollon concession into a stage where a production decision is to be made. In addition, we will have to compete with both large and small exploration companies for other resources we will need; professional geologists, transportation to and from the Mogollon concession, materials to set up a camp if required and supplies including drill rigs. Oroplata’s Main Product Oroplata’s main product will be the sale, if a mineral ore reserve is identified, of gold that can be extracted from the Mogollon concession once it has been explored. Since the Mogollon has yet to be explored by us, we have yet to find an ore body and therefore cannot sell any ore. Exploration and Office Facilities The Company has no plans to construct a mine or smelter on the Mogollon until an ore body of reasonable worth is found; which might never happen. While in the exploration stage, the crew of workers will be housed in a nearby town or tent facilities will be established on the property itself. This will initially avoid building any structures either permanent or removable on the Mogollon concession. Oroplata office is at #5 Calle Gregorio de Lora, Puerto Plata, Dominican Republic. This is the private residence of Mr. Vasquez who is our sole officer and director. At the present time Oroplata does not require its own office space due to having no employees, other than Mr. Vasquez, but will consider renting office space once our exploration and staff requirements demand it. 18 Other Mineral Properties The Company has no other properties other than the Mogollon property located in the Dominican Republic. Employees Other than our sole director and officer we do not have any other employees. He devotes approximately 20 hours a month to our operations but will increase the number of hours when an exploration program is undertaken on the Mogollon concession. In September 2014 we engaged the services of a professional geologist to identify the Mogollon concession in the Dominican Republic and subsequently to prepare a geological report on it detailing the future work to be undertaken. The Mogollon concession is more fully described above. Research and Development Expenditures Oroplata has not expended any money on research and development since its inception. Patents and Trademarks Oroplata does not have any patents or trademarks. Results of Operations Oroplata has not realized any revenue from its exploration activities on the Mogollon concession and it is extremely doubtful that the mineral property will be able to produce any revenue for many years. Without an ore reserve Oroplata cannot seek substantial investors to further fund the Company so that production can be achieved. Not until commercial production is realized will Oroplata have any chance of recognizing any form of revenue. Revenue from Operations Oroplata has not made any revenue from its exploration on the Mogollon concession. Financial Activities since Inception The following summarizes the financial activities of Oroplata since its inception and gives a breakdown of the expenses which are grouped in the attached financial statements herein. 19 Activities from October 6, 2011 (date of inception) to June 30, 2015 with comparison to June 30, 2014 - consolidated figures: Description Ref Inception to June 30, 2015 % Inception to June 30, 2014 % Accounting i $ 45,935 27.64 $ 26,595 21.02 Exploration expenses ii 63,618 38.29 52,918 41.82 Filing fees iii 11,865 7.14 8,029 6.35 Impairment on mineral claim rights 13,000 7.82 13,000 10.27 Incorporation costs 3,275 1.97 3,275 2.59 Legal iv 16,978 10.23 14,130 11.17 Office 2,583 1.55 1,472 1.16 Transfer agent fees v 2,584 1.55 1,741 1.38 Travel vi 6,307 3.81 5,380 4.24 Total expenses $ 166,145 100.00 $ 126,540 100.00 i. The amount recorded from the date of inception to June 30, 2015 represents the fees charged by the Company’s accountant for the preparation of the interim financial statement for the periods ended June 30, 2015 from the date of inception by both the external and internal accountants. ii. The increase in the cost of the exploration work relates from undertaking a second soil, rock and sediment sampling program on the Leomary and work performed by a Professional Geologist in designing maps at a scale of 1:20,000 scale, designing maps with locations at 1:50,000 scale, locating points of corrections on site by new gps structures required by the Department of Mines and Energy, preparing report of technical and professional capacity as per new requirements, obtaining Certificate from the Dominican Society of Geology and preparing a report of technical expertise and equipment to be used if needed. In addition, there is the cost of the geological report on the Mogollon concession acquired recently. iii. The increase between June 30, 2014 and June 30, 2015 represents the cost of filing and edgarizing Form 10-K and 10-Q. iv. Legal fees incurred by the lawyer in the Dominican Republic to process documentation required by the Department of Mines and Energy. v. Represents the issuance of shares to the shareholders and the maintaining the Company in good standing in the State of Nevada by filing an Annual List of Officer, Directors, etc. vi. Travel costs incurred by the Dominican lawyer to travel between Puerto Plata and Santo Domingo to meet with the Ministry of Mines and Energy on numerous occasions. During the period from inception to June 30, 2015, Oroplata has an operating loss of $166,145 as compared to an operating loss of $126,540 for the period from inception to June 30, 2014. 20 Breakdown of Expenses between the Parent and Subsidiary Company for the nine months ended June 30, 2015 with comparative figures for the nine months ended June 30, 2014. Oroplata Resouces Inc. Oroplata Exploraciones [parent company] [subsidiary company] Description June 30, 2015 June 30, 2014 June 30, 2015 June 30, 2014 Accounting $ 16,355 $ 13,455 $ - $ - Exploration expenses - - 10,700 5,824 Filing fees 2,737 3,802 150 2,700 Legal - 503 1,300 6,877 Office 362 515 470 - Transfer agent 839 1,741 - - Travel - - 500 1,789 Total expenses $ 20,293 $ 20,016 $ 13,120 $ 17,190 The parent company provides the funds to its subsidiary in order that any expenses associated with the subsidiary can be paid by it. This is done via the intercompany account. Activities for the nine months ended June 30, 2015 Oroplata has been mainly involved since September 30, 2014 in seeking a new mineral claim in the Dominican Republic and having a report written in order that the Company can undertake an exploration program. It has identified a mineral concession called the Mogollon which it acquired for $10,000 including a geological report thereon. To date the Company has done no exploration work on the Mogollon concession. Liquidity and Capital Resources As of June 30, 2015, Oroplata had cash of $13,353 and a negative working capital position of $(86,145). Cash Requirement over the Next Twelve Months The following represents management’s estimates of the cash Oroplata will require to meet its current obligations and provide working capital for the next twelve months. Description Amount Particulars Regarding Funds Needed Accounting and audit $ 18,140 See schedule below Filing fees 2,500 Annual filing with State of Nevada and Edgar fees for filing with the SEC Legal 2,000 Fees to lawyer in the Dominican Republic. Office 1,500 Fax, photocopying and office supplies Travel 1,000 For the lawyer to travel to Santa Domingo Transfer agent 2,000 Issuance of shares and annual fee Total cash required before the following 27,140 Account payable 18,222 Due to unrelated parties as of June 30, 2015 Total cash requirements 45,362 Less: Cash on hand (13,353 ) Cash as of June 30, 2015 Cash Requirements $ 32,009 21 Accounting and audit Period Accountant (i) Independent Accountant Total June 30, 2015 1,785 2,000 3,785 September 30, 2015 1,785 5,000 6,785 December 31, 2015 1,785 2,000 3,785 March 31, 2016 1,785 2,000 3,785 Total estimated fees $ 7,140 $ 11,000 $ 18,140 (i) Accountant engaged to prepare the financial statements for either an examination if the year-end or a review if a quarterly financial statement by the independent accountants. At this time, management does not know an estimated cost of a future exploration program on the Mogollon concession. Sources of Funds To date the source of funds obtained by Oroplata is through the sale of 40,000,000 common shares to our former director and officer, Mr. Hilario Sosa, for a total consideration of $80,000. Prior to his death he assigned his remaining share position to Mr. Ruben Ricardo Vasquez. In addition, Mr. Sosa had advanced over $60,000 as a non-interest bearing loan payable on demand which he assigned to Mr. Vasquez. No formal agreement between the Company and Mr. Vasquez has been entered into regarding these funds. These funds were used to undertake the next stage of the sampling program and provide a small amount of working capital. Oroplata expects it will require additional funds over the next year and will either obtain further funds from its sole director and officer, undertake a private placement or borrow from institutional lenders. The latter will be difficult for Oroplata to do until such time as it has obtained a quotation on the OTCBB, which might never happen. Oroplata has the available cash of $13,353 as of June 30, 2015. Oroplata does not have the funds to undertake an exploration program on the Mogollon concession. Oroplata has the following options in order to raise the needed funds; 1. Additional advances from Mr. Vasquez which at the present time he is not prepared to consider; 2. Obtaining funds from a financial institution personally guaranteed by Mr. Vasquez; or 3. Selling additional shares under a private placement from Treasury. At the present time none of these options have been considered by Mr. Vasquez. 22 Off-Balance Sheet Arrangements None. Trends From Oroplata’s date of inception it has produced no revenue and maybe will not be able to produce revenue. To the knowledge of its management Oroplata is unaware of any trends or past and future events which will have a material effect upon it, its income and business, both in the long and short term. Please refer to Oroplata’s assessment of Risk Factors as noted below. Critical Accounting Policies and Estimates In presenting Oroplata’s financial statements in conformity with U.S.generally accepting accounting principles, or GAAP, Oroplata is required to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenue, costs and expenses and related disclosures. Some of the estimates and assumptions Oroplata is required to make relate to matters that are inherently uncertain as they pertain to future events. Oroplata bases these estimates and assumptions on historical experience or on various other factors that it believes to be reasonable and appropriate under the circumstances. On an ongoing basis, Oroplata reconsiders and evaluates its estimates and assumptions. Actual results may differ significantly from these estimates. Oroplata believes that the critical accounting policies listed below involve its more significant judgments, assumptions and estimates and, therefore, could have the greatest potential impact on its financial statements. In addition, Oroplata believes that a discussion of these policies is necessary to understand and evaluate the financial statements contained in this filing. Estimates and Assumptions Management uses estimates and assumptions in preparing financial statements in accordance with generally accepted accounting principles. Those estimates and assumptions affect the reported amounts of the assets and liabilities, the disclosure of contingent assets and liabilities, and the reported revenues and expenses. Actual results could vary from the estimates that were assumed in preparing these financial statements. Mineral claim acquisition and exploration costs The cost of acquiring mineral properties or claims is initially capitalized and then tested for recoverability whenever events or changes in circumstances indicate that its carrying amount may not be recoverable. Mineral exploration costs are expensed as incurred. 23 Income Taxes Oroplata utilizes the liability method of accounting for income taxes. Under the liability method deferred tax assets and liabilities are determined based on differences between financial reporting and the tax bases of the assets and liabilities and are measured using the enacted tax rates and laws that will be in effect, when the differences are expected to be reversed. An allowance against deferred tax assets is recorded, when it is more likely than not, that such tax benefits will not be realized. Recent Accounting Pronouncements Oroplata does not expect the adoption of any recent accounting pronouncements to have a material impact on its financial statements. Foreign Currency Our Company will be conducting exploration activities in the Dominican Republic and will pay its expenses in Dominican Pesos. Any currency fluctuation in an adverse way will increase the cost of our exploration program on the Mogollon concession. Market Information Oroplata’s stock is not presently traded or quoted on any public market and therefore there is no established market price for the shares. Subsequent to the Effective Date of Oroplata’s registration statement under the Securities Act of 1933, it is anticipated one or more broker dealers may make a market in its securities over-the-counter, with quotations carried on the “OTC Bulletin Board”. At the present time, there is no established market for the shares of Oroplata. There is no assurance an application to the FINRA will be approved. Although the OTCBB does not have any listing requirements per se, to be eligible for quotation on the OTCBB, issuers must remain current in their filings with the SEC; being as a minimum Forms 10-Q and 10-K. Market makers will not be permitted to begin quotation of a security whose issuer does not meet these filing requirements. Securities already quoted on the OTCBB that become delinquent in their required filings will be moved following a 30 or 60 day grace period if they do not make their filing during that time. If our common stock is not quoted on the OTCBB, there will be no market for trading in our common stock. This would make it far more difficult for stockholders to dispose of their common stock. This could have an adverse effect on the price of the common stock. With a lack of liquidity in our common stock, trading prices might be volatile with wide fluctuations. This assumes that there will be a secondary market at all. Oroplata has no proposed symbol for the OTCBB. There are no common shares subject to outstanding options, warrants or securities convertible into common equity of Oroplata. The number of shares presently subject to Rule 144 is 25,000,000 shares. The share certificate has the appropriate legend affixed thereto. Presently, under Rule 144, the number of shares which could be sold, if an application is made, is Nil shares. There are no shares being offered pursuant to an employee benefit plan or dividend reinvestment plan. In addition, there are no outstanding options or warrants to purchase common shares or shares convertible into common shares of Oroplata. 24 Dividend Policy We have never declared or paid any cash dividends on our capital stock. We currently intend to retain all available funds and any future earnings to support our operations and finance the growth and development of our business. We do not intend to pay cash dividends on our common stock for the foreseeable future. Any future determination related to dividend policy will be made at the discretion of our Board of Directors Equity Compensation Plans There are no securities authorized for issuance under equity compensation plans or individual compensation arrangements. Penny Stock Rule Oroplata’s common stock is considered to be a “penny stock”, if and when it is quoted on the OTCBB or any other recognized exchange or quotation system because it meets one or more of the definitions in SEC Rule 3a51-1: (i) It has a price less than five dollars per share; (ii) It is not traded on a recognized national exchange; (iii) It is not quoted on a FINRA automated quotation system (NASDAQ), or even if so, has a price of less than five dollars per share; or (iv) It is issued by a company with net tangible assets of less than $2,000,000, if in business more than three years continuously, or $5,000,000, if the business is less than three years continuously or with average revenues of less than $6,000,000 for the past three years. A broker-dealer will have to undertake certain administrative functions required when dealing with a penny stock transaction. Disclosure forms detailing the level of risk in acquiring Oroplata’s shares will have to be sent to an interested investor, current bid and offer quotations will have to be provided with an indication as to what compensation the broker-dealer and the salesperson will be receiving from this transaction and a monthly statement showing the closing month price of the shares being held by the investor. In addition, the broker-dealer will have to receive from the investor a written agreement consenting to the transaction. This additional administrative work might make the broker-dealer reluctant to participate in the purchase and sale of Oroplata’s shares. From Oroplata’s point of view, being subject to the Penny Stock Rule could make it extremely difficult for it to attract new investors for future capital requirements since many financial institutions are restricted under their by-laws from investing in shares under a certain dollar amount. Ordinary investors might not be willing to subscribe to shares in the capital stock of Oroplata due to the uncertainty as to whether the share price will ever be able to be high enough that the Penny Stock Rule is no longer a concern. 25 In addition, the stock market in general, and the market prices for thinly traded companies in particular, have experienced extreme volatility that often has been unrelated to the operating performance of such companies. These wide fluctuations may adversely affect the trading price of our shares regardless of our future performance and that of Oroplata. In the past, following periods of volatility in the market price of a security, securities class action litigation has often been instituted against such company. Such litigation, if instituted, whether successful or not, could result in substantial costs and a diversion of management’s attention and resources, which would have a material adverse effect on our business, results of operations and financial conditions. Any new investor purchasing shares in our Company might consider whether they will be able to sell their shares at a given price since if no broker-dealer becomes involved with Oroplata and Oroplata is unable to raise future investment capital the price per share may deteriorate to a point that an investor’s entire investment could be lost. Outstanding Stock Options, Purchase Warrants and Convertible Securities Oroplata has not issued any stock options to its director and officer nor has it attached share purchase warrants to the shares issued and outstanding. There are no convertible securities as of the date of this Form 10-Q. Our authorized capital consists of 500,000,000 shares of common stock, par value $0.001 per share, of which 40,000,000 shares are presently issued. The holders of our common stock are entitled to receive dividends as may be declared by our Board of Directors; are entitled to share ratably in all of our assets available for distribution upon winding up of the affairs our Company; and are entitled to one non-cumulative vote per share on all matters on which shareholders may vote at all Meetings of the shareholders. The shareholders are not entitled to preference as to dividends or interest; preemptive rights to purchase in new issues of shares; preference upon liquidation; or any other special rights or preferences. There are no restrictions on dividends under any loan or other financing arrangements. Non-Cumulative Voting. The holders of our shares of common stock do not have cumulative voting rights, which means that the holders of more than 50% of such outstanding shares, voting for the election of Directors, can elect all of the Directors to be elected, if they so choose. In such event, the holders of the remaining shares will not be able to elect any of our Directors. Employment Agreements We have no employment agreements with our executive officer. 26 Equity Compensation Plans, Stock Options, Bonus Plans No such plans or options exist. None have been approved or are anticipated. No Compensation Committee exists either. Pension Benefits We do not maintain any defined benefit pension plans. Nonqualified Deferred Compensation We do not maintain any nonqualified deferred compensation plans. Change in Control of Our Company We do not know of any arrangements which might result in a change in control. Registered Agent We are required by Section 78.090 of the Nevada Revised Statutes (the “NRS”) to maintain a registered agent in the State of Nevada. Our registered agent for this purpose is American Corporate Enterprises, ye Lane, Suite 129, Carson City, NV 89703. All legal process and any demand or notice authorized by law to be served upon us may be served upon our registered agent in the State of Nevada in the manner provided in NRS 14.020(2). Transfer Agent We have engaged the services of Action Stock Transfer Corp., Suite 214 - 2469 E. Fort Union Blvd., Salt Lake City, Utah, 84121, to act as transfer and registrar. Debt Securities and Other Securities There are no debt securities outstanding or other securities. Holders of Common Stock There are 41 shareholders including our sole director and officer as of June 30, 2015. Rule 144 Share Restrictions Under Rule 144, an individual who is not an affiliate of our Company and has not been an affiliate at any time during the three months preceding a sale and has been the beneficial owner of our shares for at least six months would be entitled to sell them without restriction. This is subject to the continued availability of current public information about us for the first year which can be eliminated after a one-year hold. 27 Whereas an individual who is deemed to be an affiliate and has beneficially owned shares in our Company for at least six months can sell their shares in a given three month period as follows: 1. One percent of the number of shares of our Company's common stock then outstanding, which in the case of our current director and officer, will equal approximately 25,000 shares as of the date of this Form 10-Q; or 2. The average weekly trading volume of our company's common stock during the four calendar weeks preceding the filing of a notice on Form 144 with respect to the sale. Under Rule 405 of the Securities Act, a reporting or non-reporting shell company cannot sell shares under Rule 144, unless the company: (i) has ceased to be a shell company; (ii) is subject to the Exchange Act reporting obligations; (iii) has filed all required Exchange Act reports during the preceding twelve months; (iv) and at least one year has elapsed from the time the company filed with the SEC, current Form 10 type information reflecting its status as an entity that is not a shell company. ANTI-TAKEOVER PROVISION In accordance with the laws of the State of Nevada and the Securities Regulation Act. Chapter 78 of Nevada Revised Statutes contains a provision governing "acquisition of controlling interest." This law provides generally that any person or entity that acquires 20% or more of the outstanding voting shares of a publicly-held Nevada corporation in the secondary public or private market may be denied voting rights with respect to the acquired shares, unless a majority of the disinterested shareholders of the corporation elects to restore such voting rights in whole or in part. The control share acquisition act provides that a person or entity acquires "control shares" whenever it acquires shares that, but for the operation of the control share acquisition act, would bring its voting power within any of the following three ranges: 20 to 33 1/3%; 33 1/3 to 50%; or more than 50%. A "control share acquisition" is generally defined as the direct or indirect acquisition of either ownership or voting power associated with issued and outstanding control shares. The shareholders or board of directors of a corporation may elect to exempt the stock of the corporation from the provisions of the control share acquisition act through adoption of a provision to that effect in the articles of incorporation or bylaws of the corporation. Our articles of incorporation and bylaws do not exempt our common stock from the control share acquisition act. The control share acquisition act is applicable only to shares of "Issuing Corporations" as defined by the Nevada law. An Issuing Corporation is a Nevada corporation, which: has 200 or more shareholders, with at least 100 of such shareholders being both shareholders of record and residents of Nevada; and does business in Nevada directly or through an affiliated corporation. At this time, we do not have 100 shareholders of record resident of Nevada. Therefore, the provisions of the control share acquisition act do not apply to acquisitions of our shares and will not until such time as these requirements have been met. At such time as they may apply, the provisions of the control share acquisition act may discourage companies or persons interested in acquiring a significant interest in or control of us, regardless of whether such acquisition may be in the interest of our shareholders. 28 The Nevada "Combination with Interested Shareholders Statute" may also have an effect of delaying or making it more difficult to effect a change in control of us. This statute prevents an "interested shareholder" and a resident domestic Nevada corporation from entering into a "combination," unless certain conditions are met. The statute defines "combination" to include any merger or consolidation with an "interested shareholder," or any sale, lease, exchange, mortgage, pledge, transfer or other disposition, in one transaction or a series of transactions with an "interested shareholder" having: an aggregate market value equal to 5 percent or more of the aggregate market value of the assets of the corporation; an aggregate market value equal to 5 percent or more of the aggregate market value of all outstanding shares of the corporation; or representing 10 percent or more of the earning power or net income of the corporation. CORPORATE GOVERNANCE Director Independence Ruben Ricardo Vasquez is not independent within the meaning of Section 5605 of NASDAQ. ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURESABOUT MARKET RISK. Not Applicable. ITEM 4. CONTROLS AND PROCEDURES. Disclosure Controls and Procedures Under the supervision and with the participation of our management, being our sole officer and director, we have evaluated the effectiveness of our disclosure controls and procedures as required by Exchange Act Rule 13a-15(b) as of June 30, 2015 (the “Evaluation Date”). Based on that evaluation, the sole director and officer has concluded that these disclosure controls and procedures were not effective as of the Evaluation Date as a result of the material weaknesses in internal control over financial reporting discussed below. Disclosure controls and procedures are those controls and procedures that are designed to ensure that information required to be disclosed in our reports filed or submitted under the Exchange Act are recorded, processed, summarized and reported within the time periods specified in the SEC's rules and forms. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed in our reports filed under the Exchange Act is accumulated and communicated to our sole director and officer to allow timely decisions regarding required disclosure. Notwithstanding the assessment that our internal control over financial reporting was not effective and that there were material weaknesses as identified below, we believe that our financial statements contained in our Quarterly Report on Form 10-Q for the quarter ended June 30, 2015 fairly present our financial condition, results of operations and cash flows in all material respects. 29 The material weakness identified is described below. 1. Certain entity level controls establishing a “tone at the top” were considered material weaknesses. As of June 30, 2015, the Company did not have a separate audit committee or a policy on fraud. A whistleblower policy is not necessary given the small size of the organization. 2. Due to the significant number and magnitude of out-of-period adjustments identified during the year- end closing process, management has concluded that the controls over the period-end financial reporting process were not operating effectively. A material weakness in the period-end financial reporting process could result in us not being able to meet our regulatory filing deadlines and, if not remediated, has the potential to cause a material misstatement or to miss a filing deadline in the future. Management override of existing controls is possible given the small size of the organization and lack of personnel. 3. There is no system in place to review and monitor internal control over financial reporting. The Company maintains an insufficient complement of personnel to carry out ongoing monitoring responsibilities and ensure effective internal control over financial reporting. As a result of the material weakness in internal control over financial reporting described above, the Company's sole director and officer has concluded that, as of June 30, 2015, the Company's internal control over financial reporting was not effective based on the criteria in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organization of the Treadway Commission. Changes in Internal Controls There were no changes in our internal control over financial reporting during the quarter ended June 30, 2015 that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. 30 PART 11 - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS We are not currently a party to any legal proceedings. There are no material proceedings to which our executive officer and director is a party adverse to us or has a material interest adverse to us. We are required by Section 78.090 of the Nevada Revised Statutes (the “NRS”) to maintain a registered agent in the State of Nevada. Our registered agent for this purpose is American Corporate Enterprises, Inc 123 West Nye Lane, Station 129, Carson City, NV 89706. All legal process and any demand or notice authorized by law to be served upon us may be served upon our registered agent in the State of Nevada in the manner provided in NRS 14.020(2). ITEM 1A. RISK FACTORS. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS There has been no change in our securities since the fiscal year ended September 30, 2014. ITEM 3. DEFAULTS UPON SENIOR SECURITIES None ITEM 4. MINE SAFETY DISCLOSURE Not Applicable ITEM 5. OTHER INFORMATION None 31 ITEM 6. EXHIBITS (a) (3) Exhibits The following exhibits are either provided with this Quarterly Report or are incorporated herein by reference: Exhibit Number Description of Exhibits 3.1 Articles of Incorporation.(1) 3.2 Bylaws. (1) 31.1 Certification of Chief Executive Officer as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. (*) 32.1 Certification of Chief Executive Officer as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002.(*) 101INS XBRL Instance Document (*) 101SCH XBRL Taxonomy Extension Schema Document (*) 101CAL XBRL Taxonomy Extension Calculation Linkbase Document (*) 101LAB XRBL Taxonomy Label Linkbase Document (*) 101PRE XBRL Taxonomy Extension Presentation Linkbase Document (*) 101DEF XBRL Taxonomy Extension Definition Linkbase Document (*) (1) Previously filed as an exhibit to our Registration Statement on Form S-1 originally filed with the SEC on May 22, 2013, as amended on August 13, September 11 and 30 and on October 7, 2013 and declared effective October 16, 2013. (*) Filed herein. 32 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. OROPLATA RESOURCES, INC.(Registrant) Date: August 11, 2015 By: /s/ RUBEN RICARDO VASQUEZ Ruben Ricardo Vasquez Chief Executive Officer, Chief Accounting Officer, President and Director 33
